United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS       September 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-51157
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ROBERT LEE WILSON; JOSEPH THOMAS FELICE, JR.,

                                    Defendants-Appellants.

                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                          (P-02-CR-173-1)
                       --------------------

Before JOLLY, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Defendants-Appellants Robert Lee Wilson and Joseph Thomas

Felice, Jr., appeal from the judgments entered after their jury

trial, in which they were found guilty of two counts of aiding and

abetting the possession with the intent to distribute controlled

substances.    In addition, Wilson (who was also found guilty of

using and carrying a firearm in relation to a drug trafficking

offense) appeals his conviction for the firearm offense.         Felice

appeals his sentence as well as his conviction.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Wilson argues that because he and his gun were not present in

the same vehicle as the drugs, the evidence was insufficient to

sustain his conviction for using or carrying a firearm in relation

to a drug trafficking offense.               Wilson possessed the gun in the

van, the last vehicle in the three-vehicle caravan, which followed

behind and watched over the middle vehicle, the RV in which the

controlled     substances      were    transported.        The   van    traveled

approximately five minutes behind the RV.             A jury could have found

that the gun was used to protect the load.                  Thus, the court’s

denial of Wilson’s motion for an acquittal was not erroneous.                  See

United States v. Tolliver, 116 F.3d 120, 126 & n.6 (5th Cir. 1997).

     Felice argues that the district court erred when it failed to

resolve a factual dispute regarding the role of Wilson’s gun before

applying to Felice a two-level upward adjustment under U.S.S.G.

§ 2D1.1(b)(1).    He argues that by failing to resolve this dispute,

the district court did not comply with FED. R. CRIM. P. 32(c)(1).

Felice   presented   no    rebuttal     evidence     demonstrating      that   the

information    relied     on   by     the    court   was   materially    untrue,

inaccurate, or unreliable.          The court was therefore free to adopt

the findings in the PSR, as it did, without further inquiry or

explanation.    See United States v. Glinsey, 209 F.3d 386, 393 (5th

Cir. 2000).    Consequently, the judgments of the district court are

AFFIRMED.




                                         2
3